DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 09/23/2021. 
Claims 1-9 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 09/23/2021 are noted. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 to 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. Each of Claims 1 to 9 has been analyzed to determine whether it is directed to any judicial exceptions.  
Step 1
In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  The instant invention claims a board game in claims 1-3, a method of playing a board game in claims 4-5, and a system for playing a board game in claims 6-9. As such, the claimed invention falls into the broad statutory categories of invention.  However, claims that fall within one of the four statutory categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.
Step 2A, Prong 1
Each of Claims 1 to 9 recite steps or instructions or rules for providing a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG.  Further, each of Claims 1 to 9 recite steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG.  Accordingly, each of Claims 1 to 9 recites an abstract idea.
Further, dependent Claims 2-3, 5, and 7-9 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they’re merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.

Step 2A, Prong 2
The above-identified abstract idea in each of independent Claims 1, 4, and 6 (and their respective dependent claims ) is not integrated into a practical application under 2019 PEG because the additional elements either alone or in combination, generally link the use of the above-identified abstract idea to a particular technological environment or field of use.  More specifically, the additional elements of: a first set and second set of game coins marked with indica I, II, III, IV, V, VII, XI and (#) hash symbol, a mobile phone, and one or more processors and memory are generically recited. The computer elements of one or more processors and memory  do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea identified above in the independent  claims (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.
Moreover, the above-identified abstract idea is not integrated into a practical application under 2019 PEG because the claimed method and system merely implements the above-identified abstract idea (e.g., fundamental economic practice and certain method of organizing human activity) using rules (e.g., computer instructions) executed by a computer (e.g., processing system including a processor as claimed).  In other words, these claims are merely directed to an abstract idea with additional generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Additionally, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  That is, like Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified above in the independent Claims (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.
Accordingly, independent Claims 1, 4, and 6 (and their respective dependent claims) are each directed to an abstract idea under 2019 PEG. 

Step 2B

None of Claims 1 to 9 include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons. These claims require the additional elements of a processor and memory.  These additional elements are generically claimed and the computer components enable a game to be conducted by performing the basic functions of: (i) receiving, processing, and storing data, (ii) automating mental tasks and (iii) receiving or transmitting data over a network, e.g., using the Internet to gather data.  The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See, Versata Dev. Group, Inc. v. SAP Am., Inc. , 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
The above-identified computer components are generically claimed to enable the game to be conducted by performing the basic functions of receiving, processing, and storing data.  The courts have recognized such computer functions as well‐understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  
A claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016).  However, a technical explanation as to how to implement the invention should be present in the specification for any assertion that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes.  That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  Here, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  Instead, as in Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution. 
For at least the above reasons, the apparatuses of Claims 1 to 9 are directed to applying an abstract idea (e.g., rules for conducting a game and/or mental process) on a general purpose computer without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR).  In other words, none of Claims 1 to 9 provides meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in independent Claims 1 and 11 (and their dependent Claims 2 to 10 and 12 to 16) do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment.  That is, neither the general computer elements nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to conduct a game and/or mental process with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  As such, the above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Thus, Claims 1 to 9merely apply an abstract idea to a computer and do not (i) improve the performance of the computer itself (as in Bascom and Enfish), or (ii) provide a technical solution to a problem in a technical field (as in DDR).
Therefore, none of the Claims 1 to 9 amounts to significantly more than the abstract idea itself (Step 2B: NO). 
Accordingly, Claims 1 to 9 are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and the 2019 PEG.

Regarding the Prior Art
Upon conducting a prior art search, the closest art appears to the be the following: 
U.S. Patent 7,168,704 B1 to Lawless discloses an apparatus that includes a board comprising horizontal and vertical disposed lines that enclose a plurality of playing areas, wherein the playing areas are arranged into an equal number (N) of rows and columns of at least 10, and each playing area in a row and column contains an indicia corresponding to a first through an N-th number to identify the playing area in each row and column wherein each row and column may not repeat an indicia, and a plurality of game pieces comprising a first side and a second side wherein the first side is distinguishable from the second side and comprising N sets of game pieces having on both the first side and the second side the same indicia corresponding to a first through N-th number. The apparatus may tangible or virtually generated.
U.S. Patent Application Publication 2006/0080070 A1 to Flansburg discloses a math matrix that provides a 10 by 10 grid containing 100 cells with a different two-digit number contained in each cell of the grid. The numbers in the cells range from 00 to 99. In the most preferred embodiments of the present invention a separate and distinct color is associated with each of the single digits 0 through 9. The math matrix is useful for both teaching and learning mathematical concepts and numerical relationships. Additional embodiments of the invention provide for various games for other applications of the math matrix as well.
U.K. Patent Application GB 22284561 A to Morgan: discloses an apparatus for playing a game comprises a standard 8 x 8 game board and two distinguishable sets of playing pieces, each piece being characterized in that it has a body portion comprising faces which provide a visual indication of the permitted directions of movement of that piece on the playing surface. The described pieces themselves fall into two distinct classes, one class which can move but cannot capture other pieces - "defenders" and one class which can capture - "attackers". The described embodiments show three different move patterns for "attackers". The game may be played on a multi-board layout and may be played as a computerized simulation. Further "blocking" pieces may also be provided.


Conclusion
Claims 1-9 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715